Case 14-15109   Doc   Filed 10/20/20   Entered 10/20/20 16:51:37   Desc Main
                          Document     Page 1 of 5
Case 14-15109   Doc   Filed 10/20/20   Entered 10/20/20 16:51:37   Desc Main
                          Document     Page 2 of 5
Case 14-15109   Doc   Filed 10/20/20   Entered 10/20/20 16:51:37   Desc Main
                          Document     Page 3 of 5
Case 14-15109   Doc   Filed 10/20/20   Entered 10/20/20 16:51:37   Desc Main
                          Document     Page 4 of 5
   Case 14-15109        Doc     Filed 10/20/20   Entered 10/20/20 16:51:37     Desc Main
                                    Document     Page 5 of 5



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

 In re:

 OWEN R. MCKENNA and                              Chapter 13
 ELLEN L. MCKENNA,                                Case No. 14-15109-JEB

           Debtors.

                                 CERTIFICATE OF SERVICE

          I, Derek A. Castello, Esq. of the law firm of Demerle Hoeger LLP, hereby certify

that I have this 20th day of October, 2020 served on behalf of U.S. Bank Trust, NA, as

Trustee of the Igloo Series III Trust, as serviced by BSI Financial Services, a Response to

Notice of Final Cure Payment and this Certificate of Service by causing copies hereof to

be sent by electronic mail via the electronic court filing system (ECF) and by first-class

U.S. mail (M) to all parties not appearing electronically but entitled to service per the

Federal Rules of Bankruptcy Procedure.

Owen McKenna and Ellen McKenna                    Gary W. Cruickshank
104 River St.                                     Law Office of Gary W. Cruickshank
Norwell, MA 02061 (M)                             21 Custom House Street Suite 920
                                                  Boston, MA 02110 (ECF)
John Fitzgerald                                   Carolyn Bankowski-13-12
5 Post Office Sq., 10th Fl, Suite 1000            Chapter 13-12 Trustee Boston
Boston, MA 02109 (M)                              P. O. Box 8250
                                                  Boston, MA 02114 (ECF)

                                                 /s/ Derek A. Castello
                                                 Derek A. Castello, Esq.
